Title: John Wood to Thomas Jefferson, 18 July 1815
From: Wood, John
To: Jefferson, Thomas


          Sir Petersburg Academy 18th July 1815
          I take the liberty of addressing you as the friend of literary establishments, on a subject which may be beneficial to the youth of this state. I received a few days since, a letter from Professor Thomas Cooper of Carlisle College informing me that he quits that seminary in October next, and has yet fixed on no future place of residence and wishes that I might suggest some situation that would suit. It is unnecessary for me to inform you of the acquirements and Talents of Professor Cooper as you are certainly well acquainted with his character as a man of science and general literature. Being confident that any literary establishment of which Professor Cooper was the President, would flourish, I have thought that the situation of Charlottesville would be an eligible one for this purpose; and as you have no seminary of consequence in that neighbourhood I should suppose the Gentlemen of the county would patronise such an institution. Professor Cooper writes me that he would divide his time between Chemical students and Law Students provided he could reasonably expect 2000 Dollars a year. From the unhealthy state of Petersburgh and the bad health which I myself have enjoyed for the last two years, I should also gladly remove to Charlottesville in the event of Mr Cooper’s coming and with the assistance of a good classical teacher I think a seminary of some importance and utility might be formed, as that village possesses all the local advantages for the education of youth. Professor Cooper’s sole motive for leaving Carlisle I believe is the bigotry and the prejudice of the Clergy who I understand usurp the control of the College. I received only yesterday a letter from Professor Blackburn of Columbia College South Carolina late of Williamsburg telling me he has been under the necessity of resigning his Professorship from the same cause the persecution of the Clergy. It is very remarkable that in this country Clerical influence should prevail in our Colleges much more than in the Seminaries of Europe. I should esteem it a favour if you would as soon as your conveniency permit give me your opinion as to the success of such a seminary. Requesting you will present my respects to Colonel Randolph and Mr Thomas Jefferson Randolph
          I remain with sincere esteem your very obedient ServantJohn Wood—
        